DETAILED ACTION
	This Office action is in response to the amendment filed 28 March 2022.  By this amendment, claims 20, 22, 31, 36, 38, and 45 are amended; claim 23 is cancelled.  Claims 20-22, 24-27, 30-31, and 36-45 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 20 have been considered but are moot because the grounds of rejection have been modified in response to Applicant’s amendments to the claims.  The amended limitations are addressed by the modified grounds of rejection below.
Regarding claim 45, Applicant argues that it would not be obvious to apply electrical contacts with a thickness between 50µm and 75µm on the basis of Nichia and Singer, pointing to formation steps of the covering member in Nichia and arguing “it is not necessary to increase the thickness of the electrical contacts.”  (Remarks, pp. 10-11.)  The Examiner respectfully disagrees; Applicant is respectfully reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection of claim 45 relies upon the combination of the teachings of Nichia and Singer; it is noted that Singer is relied upon to disclose the screen printing process and cover element configuration (see rejection of claim 45 below).  Thus, the rationale for obviousness to provide electrical contact thickness as recited is based upon the combination of Nichia and Singer.  Applicant is respectfully reminded that a prima facie case of obviousness may be rebutted by showing criticality of the range.  (MPEP § 2144.05 III.)
 
Claim Objections
Claim 36 is objected to because of the following informalities: “chips” in  line 16 should be replaced with --chip--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the "at least one electrical contact" (as in line 12) and the semiconductor chip.  Claims 37-43 depend directly or indirectly from claim 36 and thus also contain the above indefinite limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22, 24-27, 30-31, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3076444 A1 to Nichia Corporation (copy provided by Applicant in 4 October 2019 IDS; hereinafter “Nichia”) in view of CN 104752589 A to Xiong, et al. (text citations refer to the English machine translation attached herewith; hereinafter “Xiong”).
Regarding independent claim 20, Nichia (Fig. 13) discloses a method for manufacturing a plurality of radiation-emitting semiconductor devices, the method comprising: 
providing an auxiliary carrier 60; 
applying a plurality of radiation-emitting semiconductor chips 20 with front sides to the auxiliary carrier so that rear sides of the semiconductor chips are freely accessible, wherein each rear side of a respective semiconductor chip has two electrical contacts (Fig. 13A); 
applying spacers 30 to the auxiliary carrier so that the spacers directly adjoin side surfaces of the semiconductor chips (Fig. 13B); and 
applying a casting compound 400 between the semiconductor chips such that a semiconductor chip assembly is formed (Fig. 13C). 
Nichia discloses applying a casting compound 400 and leaving electrical contacts exposed on the rear sides of the semiconductor chips 20 (see Fig. 13C), however fails to expressly disclose application by a screen printing process; wherein a screen for the screen printing process has a plurality of cover elements, and wherein each cover element covers the two electrical contacts and an interspace between the two electrical contacts of the respective semiconductor chip.
In the same field of endeavor, Xiong (Figs. 1A-1H) discloses a method for manufacturing radiation-emitting semiconductor devices including applying a casting compound 107 between semiconductor chips by a screen printing process (Fig. 1E), wherein a screen for the screen printing process has a plurality of cover elements (comprised in 105), and wherein each cover element covers two electrical contacts and an interspace between the two electrical contacts of the respective semiconductor chip (Figs. 1F-1H).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the screen printing process with cover elements as disclosed by Xiong, wherein each cover element covers two electrical contacts and an interspace between the two electrical contacts of the respective semiconductor chip in the method of Nichia for the purpose of utilizing an efficient, art-recognized alternative method of selectively applying a casting compound.
Regarding claim 21, Nichia and Xiong disclose the method according to claim 20, wherein the rear sides of the semiconductor chips remain at least in places free of the casting compound while applying the casting compound (Nichia, Figs. 13B-13C; Xiong, Figs. 1H). 
Regarding claim 22, Nichia and Xiong disclose the method according to claim 20, Nichia (Fig. 13C) discloses wherein the semiconductor chips 20 are flip chips, and wherein surfaces of the rear sides remain free at least in places when the casting compound is applied (Fig. 13C).
Regarding claim 24, Nichia and Xiong disclose the method according to claim 20, Nichia discloses further comprising: removing the auxiliary carrier 60 from the semiconductor chip assembly (Fig. 14A; ¶ 0076); and applying a wavelength-converting layer 510 to a first main surface of the semiconductor chip assembly to which the auxiliary carrier was applied (Fig. 14B; ¶ 0076).
Regarding claim 25, Nichia and Xiong disclose the method according to claim 20, Nichia (Fig. 17) discloses further wherein the auxiliary carrier 501/62 is at least partially wavelength-converting 501 and at least partially remains in the semiconductor devices (¶ 0087, Fig. 17D). 
Regarding claim 26, Nichia and Xiong disclose the method according to claim 20, Nichia (Fig. 14) discloses further comprising separating the semiconductor chip assembly into individual semiconductor devices (Fig. 14C; ¶ 0077). 
Regarding claim 27, Nichia and Xiong disclose the method according to claim 20, Nichia further discloses comprising producing the spacers 30 by dispensing a liquid resin (¶¶ 0074, 0053-54), wherein each spacer 30 has a curved outer surface whose shape is formed by a meniscus of the liquid resin (Fig. 3).
Regarding claim 30, Nichia and Xiong disclose the method according to claim 20, Nichia (Fig. 14B) discloses further wherein the semiconductor chips comprise radiation exit surfaces with a wavelength-converting layer 510 (¶ 0076).
Regarding claim 31, Nichia and Xiong disclose the method according to claim 20, Nichia (Fig. 14C) discloses wherein, the electrical contacts have a main surface (Fig. 14C), and wherein the main surface of the electrical contacts is formed of a solderable coating, which is not removed during the method (see ¶ 0098 - material is capable of being soldered to, thus is considered “formed of a solderable coating” as recited in the claim).
Regarding claim 44, Nichia and Xiong disclose the method according to claim 20, however fail to expressly disclose wherein the cover element is up to 10% larger than the electrical contact.  Xiong discloses the screen for the screen printing process has a plurality of cover elements (comprised in 105) and holes 106 where casting compound 107 is intended to be printed on (Fig. 1E) and discloses cover element overlap of electrical contacts (see Xiong, p. 3, para. 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cover element up to 10% larger than the electrical contact since it has been held that claimed ranges of a result effective variable are unpatentable unless they produce a new and unexpected result.  In re Huang, 40 USPQ2d 1685, 1688(Fed. Cir. 1996).  Here, the size range of the cover element is considered a result effective variable because it effects the disposition of the casting compound during the screen printing process.  Thus the ordinary artisan would have been motivated to modify the size of the cover element for the purpose of adjusting the screen printing process of the casting compound to meet design requirements.  Furthermore, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose this claimed cover element size range because Applicant has not disclosed that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Nichia in view of US 2011/0186867 A1 to Singer et al. (hereinafter “Singer”).
Regarding independent claim 45, Nichia (Fig. 13) discloses a method for manufacturing a plurality of radiation-emitting semiconductor devices, the method comprising: 
providing an auxiliary carrier 60; 
applying a plurality of radiation-emitting semiconductor chips 20 with front sides to the auxiliary carrier so that rear sides of the semiconductor chips are freely accessible, wherein each rear side of a respective semiconductor chip has at least one electrical contact (Fig. 13A); 
applying spacers 30 to the auxiliary carrier so that the spacers directly adjoin side surfaces of the semiconductor chips (Fig. 13B); and 
applying a casting compound 400 between the semiconductor chips such that a semiconductor chip assembly is formed (Fig. 13C),
wherein the casting compound is formed from a resin into which reflecting particles are introduced so that the casting compound is a reflecting casting compound (¶¶ 0108-0110), and
wherein the reflective particles are titanium dioxide particles (¶ 0110). 
Nichia fails to expressly disclose wherein the titanium dioxide particles have a fraction of at least 60% by weight in the resin.
Nichia discloses a reflecting casting compound containing reflecting particles including titanium dioxide particles (¶¶ 0108-0110), however fails to expressly disclose the amount (weight fraction) of titanium dioxide particles in the resin.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the titanium dioxide particles of Nichia having a fraction of at least 60% by weight in the resin, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F .2d 272, 205 USPQ 215 (CCPA 1980).  Here, the weight fraction of titanium dioxide particles is considered a result effective variable because it affects the reflectivity of the reflective resin, thus increasing the light extraction efficiency of the device (see Nichia, ¶ 0109).  Thus the ordinary artisan would have been motivated to modify the weight fraction of titanium dioxide particles for the purpose of adjusting the reflectivity of the reflective resin in order to increase the light extraction efficiency of the device.
Nichia discloses applying a casting compound 400 and leaving electrical contacts exposed on the rear sides of the semiconductor chips 20, wherein the electrical contacts have an increased thickness (see Fig. 13C), however fails to expressly disclose application by a screen printing process; wherein a screen for the screen printing process has a plurality of cover elements, wherein each cover element covers at least one electrical contact, and wherein the electrical contacts have a thickness between 50 µm and 75 µm, inclusive.
In the same field of endeavor, Singer (Figs. 11A, 11B) discloses a method for manufacturing radiation-emitting semiconductor devices including applying a casting compound 115 between semiconductor chips by a screen printing process, wherein a screen for the screen printing process has a plurality of cover elements 118 to prevent application of 115 on covered areas (¶¶ 0066-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the screen printing process with cover elements disclosed by Singer, wherein each cover element covers at least one electrical contact in the method of Nichia for the purpose of utilizing an efficient, art-recognized alternative method of selectively applying a casting compound (Singer, ¶ 0067).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide electrical contacts with a thickness between 50 µm and 75 µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F .2d 272, 205 USPQ 215 (CCPA 1980).  Here, the electrical contact thickness is considered a result effective variable because it affects the height of the casting compound used (see, e.g., Nichia, ¶ 0056).  Thus the ordinary artisan would have been motivated to modify the electrical contact thickness in the method of Nichia and Singer for the purpose of ensuring the surfaces of the electrical contacts are not covered by the casting compound, thus simplifying the manufacturing method.

Allowable Subject Matter
Claim 36 would be allowable if rewritten or amended to overcome the objection andrejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 37-43 depend directly or indirectly from claim 36.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
6 July 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813